UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BAHSID McLEAN,

                                Plaintiff,

                    -against-                                 19 Civ. 10967 (PAE)

C.O CLIFTON; HAZEL JENNINGS;                                ORDER OF SERVICE
JOSEPH PONTE,

                                Defendants.

PAUL A. ENGELMAYER, United States District Judge:

         The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Correction Officer

Clifton, Chief of Department Hazel Jennings, and former Commissioner Joseph Ponte waive

service of summons.

SO ORDERED.

Dated:    March 30, 2020
          New York, New York
                                                          PaJA.�
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
